       Case 2:20-cv-01638-DWL Document 9 Filed 08/21/20 Page 1 of 6



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Board of Regents,                          NO. CV-20-01638-PHX-DWL
10                  Plaintiff,                          PRELIMINARY ORDER
11   v.
12   John Doe, et al.,
13                  Defendants.
14
15          The parties are advised of the following preliminary policies and procedures that
16   will govern these proceedings.
17          IT IS ORDERED as follows:
18                                        Governing Rules
19          Both counsel and pro se litigants must abide by the Rules of Practice of the U.S.
20   District Court for the District of Arizona (“Local Rules”) and the Federal Rules of Civil
21   Procedure.
22                                        Service Deadline
23          Service of the summons and complaint on each defendant must occur within 90 days
24   of filing the complaint. See Fed. R. Civ. P. 4(m). If service cannot occur within 90 days,
25   a request for an extension may be filed before expiration of the 90-day period. Any such
26   request must set forth the reason why service has not been accomplished and request a
27   specific short additional period of time. If the Court believes your reason constitutes “good
28   cause,” it will authorize a brief additional period to accomplish service.
       Case 2:20-cv-01638-DWL Document 9 Filed 08/21/20 Page 2 of 6



 1          Proof of service must be filed with the Clerk of Court, in the form of an affidavit,
 2   promptly after service has been made. See Fed. R. Civ. P. 4(l). It is important to comply
 3   with this requirement—absent proof of service, the Court will have no way of knowing
 4   that the complaint has been served.
 5          This order serves as an express warning that the Court will dismiss this action,
 6   without further notice to Plaintiff(s), with respect to any Defendant that is not timely
 7   served. See Fed. R. Civ. P. 4(m).
 8                                         Forms of Papers
 9          The parties shall adhere to all of the requirements of LRCiv 7.1, including the
10   requirement that text and footnotes shall be no smaller than 13 point. The Court prefers
11   Times New Roman 13-point font. Citations supporting any textual proposition shall be
12   included in the text, not dropped in a footnote.
13                                    Paper Courtesy Copies
14          Please do not send paper courtesy copies of pleadings, short procedural motions
15   (e.g., motion for extension of time), 26(f) reports, or stipulations. A paper courtesy copy
16   of dispositive motions (or other lengthy motions that will be opposed) and any responses
17   or replies thereto shall be either postmarked and mailed to the judge or hand-delivered to
18   the judge’s mail box located in the courthouse by the next business day after the electronic
19   filing. Please do not attempt to deliver documents to the Judge’s chambers. A copy of the
20   face page of the Notice of Electronic Filing shall be appended to the last page of the
21   courtesy copy. Courtesy copies of documents too large for stapling must be bound with a
22   metal prong fastener at the top center of the document or submitted in three-ring binders.
23                                   Motions and Stipulations
24          Every motion or stipulation, however mundane, must cite the rule(s) and/or law(s)
25   that permit the Court to grant the requested relief. Requests for extensions of time must
26   include a brief explanation of why the extension is needed, to help the Court determine
27   whether there is good cause. See Fed. R. Civ. P. 6(b)(1)(A).
28          To ensure timely case processing, a party moving for an extension of time,


                                                 -2-
         Case 2:20-cv-01638-DWL Document 9 Filed 08/21/20 Page 3 of 6



 1   enlargement of page limitations, leave to amend,1 or leave to file a document under seal
 2   shall indicate in the motion whether the non-movant opposes the request and intends to file
 3   a written response. If such a motion does not so indicate, it may be denied for failure to
 4   comply with this Order.
 5          Motions and stipulations should be accompanied by proposed orders. 2 These
 6   proposed orders must not be on law firm letterhead and must not contain any information
 7   identifying the party submitting the order, and they must set forth the relief requested,
 8   rather than incorporating the motion or stipulation by reference.            See also LRCiv.
 9   7.1(b)(3). The proposed orders must be emailed—in Microsoft Word format (not PDF)—
10   to lanza_chambers@azd.uscourts.gov. The subject line of the email must include the case
11   name, case number, the words “proposed order for [name of motion],” and an indication
12   of whether the motion is opposed or unopposed if this is not otherwise apparent from the
13   name of the motion.
14                               Rule 12 Motions Are Discouraged
15          Any motion under Federal Rule of Civil Procedure 12 is discouraged if the
16   challenged defect in the pleading can be cured by filing an amended pleading. The Court
17   therefore requires that: (1) before filing a Rule 12(b)(6) motion to dismiss or a Rule 12(c)
18   motion for judgment, the movant must confer with the opposing party to determine whether
19   such motion can be avoided; and (2) the movant must attach a certificate of conferral,
20   certifying that it notified the opposing party of the issues asserted in its motion and that the
21   parties conferred but were unable to agree that the pleading was curable in any part by a
22   permissible amendment offered by the pleading party. See also Local Rule 12(c). The
23   requirement to meet and confer and attach a certificate of conferral applies in equal force
24   1
             If all parties consent to an amendment, no motion is necessary. LRCiv 15.1(b).
     Before filing a motion for leave to amend, the party that wishes to amend must seek the
25   consent of the other parties in an attempt to file the amended pleading pursuant to LRCiv
     15.1(b). If any party is unwilling to consent, the motion for leave to amend must indicate
26   which party (or parties) will oppose the request. If a motion for leave to amend a pleading
     fails to so indicate, the motion will be denied without prejudice for failure to adhere to this
27   order.
     2
             A proposed order is not necessary for motions that will require a reasoned analysis
28   from the Court, or for stipulations requesting issuance of the Court’s standard protective
     order with no amendments.

                                                  -3-
       Case 2:20-cv-01638-DWL Document 9 Filed 08/21/20 Page 4 of 6



 1   to motions to dismiss amended complaints, notwithstanding earlier conferrals and
 2   certificates before the complaint was amended.          Any motion lacking the required
 3   certification may be summarily stricken.
 4                                        Protective Orders
 5          The Court’s standard protective order is available on the Judges’ Orders, Forms &
 6   Procedures page on the Court’s internet site. If the parties agree that discoverable materials
 7   should be kept confidential, they may file a stipulation requesting that the Court issue its
 8   standard protective order. If the parties wish to propose additional provisions, they may
 9   request and stipulate to the additional proposed language, subject to the Court’s review. In
10   that case, all language added to the standard order by the parties should be redlined into a
11   Word document using “tracked changes,” and the parties’ Word document with the tracked
12   changes must be emailed to chambers. The parties are reminded that the mere fact the
13   parties have designated certain materials or information as confidential pursuant to an
14   agreement or stipulation does not mean the Court will automatically order that filings
15   containing such information be placed under seal. See Ctr. for Auto Safety v. Chrysler
16   Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). In all cases, the parties shall adhere to
17   the federal and local rules, including LRCiv 5.6, which details the local rules for sealing
18   court records.
19                                         Motions to Seal
20          LRCiv 5.6 governs sealing of court records in unsealed civil actions. Every motion
21   to seal, including stipulations pursuant to LRCiv 5.6(d), must identify the legal standard
22   applicable to the document at issue and explain why the material sought to be sealed meets
23   that standard. For example, the stringent “compelling reasons supported by specific factual
24   findings” standard articulated in Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,
25   1178 (9th Cir. 2006), applies to filed motions and their attachments where the motion is
26   “more than tangentially related to the merits of a case.” Ctr. for Auto Safety, 809 F.3d at
27   1101. The more specific and compelling the reasons and facts provided are, the more likely
28   it is that the Court will find that compelling reasons justify sealing the documents. Merely


                                                 -4-
       Case 2:20-cv-01638-DWL Document 9 Filed 08/21/20 Page 5 of 6



 1   noting that a document was designated confidential by a party will not satisfy any
 2   applicable legal standard for sealing.
 3          Where a party seeks to seal only certain portions of a given document, the
 4   unredacted version of the document, which should be lodged under seal pursuant to
 5   LRCiv 5.6(c), must include highlighting to indicate which portions of the document the
 6   party seeks to redact.
 7                            Emergencies and Expedited Consideration
 8          Any party desiring expedited consideration of a motion or other matter pending
 9   before the Court may make such a request by filing a separate Notice for Expedited
10   Consideration. This notice should set forth the grounds warranting accelerated resolution
11   and identify the dates of the imminent events pertinent to the request. A request for
12   expedited consideration that is simply mentioned in the caption/title of the related filing
13   will not be considered—a separate notice must be filed.
14                              Requests to Reschedule Court Dates
15          The Court interprets LRCiv 7.3(b) as applying to requests to reschedule court dates
16   due to attorney conflicts. As such, and to enable the court to efficiently manage cases, such
17   requests must be made by motion or stipulation, must indicate the position of each other
18   party, and (unless another party plans to file a written opposition, which would be
19   appropriate only in rare circumstances) must propose to the Court at least three dates/times
20   when all counsel are available for rescheduling purposes.
21                                            Noncompliance
22          The parties are specifically advised that failure to prosecute, to comply with court
23   orders, or to comply with the Local and Federal Rules may result in dismissal of all or part
24   of this case, default, imposition of sanctions, or summary disposition of matters pending
25   before the Court. See also Local Rule 7.2(i) (“If a motion does not conform in all substantial
26   respects with the requirements of [the Local Rules], or if the [opposing party] does not
27   serve and file the required answering memoranda, . . . such noncompliance may be deemed
28   a consent to the denial or granting of the motion and the Court may dispose of the motion


                                                  -5-
       Case 2:20-cv-01638-DWL Document 9 Filed 08/21/20 Page 6 of 6



 1   summarily.”).
 2         IT IS ORDERED:
 3                   1. That Plaintiff(s) must promptly serve a copy of this Order on
 4            Defendant(s) and file a notice of service with the Clerk of Court;
 5                   2. That, unless the Court orders otherwise, on November 19, 2020, the
 6            Clerk of Court shall terminate without further notice any Defendant in this
 7            action that has not been served pursuant to Rule 4(m) of the Federal Rules of
 8            Civil Procedure.
 9         Dated this 21st day of August, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
